Citation Nr: 0917394	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  00-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Thomas Prindiville, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1967 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which granted service connection for PTSD and assigned 
a 30 percent disability evaluation, effective August 1999.  

In a rating decision dated March 2004, the RO increased the 
Veteran's disability evaluation for service-connected PTSD to 
50 percent, effective from August 1999.  The Veteran was 
advised of that grant by letter, and by a Supplemental 
Statement of the Case (SSOC), in March 2004.  However, he did 
not withdraw his appeal.  Thus, the appeal continued.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

This case was previously before the Board in September 2004, 
at which time the Board denied entitlement to an initial 
evaluation in excess of 50 percent based on evidence that was 
included in the record at that time.  The Veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claim (Court).  The record contains a Joint Motion 
for Remand, dated in June 2005, wherein the Veteran's 
attorney and the VA General Counsel agreed to a remand of the 
appeal.  In June 2005, an Order was issued by the Court, 
vacating the September 2004 Board decision and remanding the 
appellant's claim for more a more extensive discussion of the 
evidence of record.  Subsequently, in August 2005, the Board 
remanded the matter for additional development.  The 
requested development has been conducted, and the claim has 
been returned to the Board for final appellate review.  

The Board issued a decision adjudicating the Veteran's claim 
for an increased rating for service-connected PTSD in July 
2007; however, the Veteran appealed that decision to the 
Court.  In a Joint Motion for Remand dated July 2008, the 
Veteran's attorney and the VA General Counsel agreed to 
remand the Veteran's claim for two perceived deficiencies in 
the Board's analysis.  First, the Joint Motion stated that 
the Veteran's increased rating claim had included a claim for 
a total rating based upon individual unemployability due to 
service-connected disability (TDIU) but that issue was not 
addressed in the July 2008 decision.  Second, the Joint 
Motion stated that the Board did not adequately address 
whether an extraschedular rating was warranted under 
38 C.F.R. § 3.321(b).  The Joint Motion requested that the 
Court vacate the July 2008 decision and remand the appeal to 
the Board in order to (1) remand the TDIU issue to the RO for 
adjudication in the first instance and (2) readjudicate 
whether an extraschedular rating is warranted for the 
Veteran's PTSD.  Therefore, the issues on appeal are properly 
delineated as above.  

The issue of entitlement to an increased rating for service-
connected PTSD, to include whether an extraschedular rating 
is warranted, is discussed below.  The issue of entitlement 
to a TDIU is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

1.  Prior to March 22, 2003, the Veteran's PTSD was 
manifested by symptoms of intrusive thoughts, sleep 
disturbance, nightmares, irritability, hypervigilance, 
difficulty concentrating, and depression.  His mood was 
described as pleasant and stable, and his mood was variously 
described as constricted, flat, and appropriate.  He was 
oriented to time, place, and person, his speech was normal, 
and his short term and long term memory were intact.  He 
denied experiencing audio and visual hallucinations and also 
denied having suicidal ideations.  His Global Assessment of 
Functioning (GAF) scores ranged from 55 to 60.  While there 
was evidence that the Veteran was not working, 
unemployability, marked interference with work, and/or the 
need for frequent hospitalizations due to service-connected 
PTSD were not shown by the preponderance of the evidence.  

2.  Prior to March 22, 2003, the competent and probative 
medical evidence of record preponderates against a finding 
that that the Veteran's PTSD symptomatology resulted in 
suicidal ideation, obsessive rituals which interfered 


with routine activities, speech which was intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and an inability to establish an maintain effective 
relationships.  

3.  On and after March 22, 2003, the Veteran's PTSD has been 
manifested by difficulty with memory and concentration, 
sudden outbursts of anger, flashbacks, nightmares, feeling 
jumpy, difficulty sleeping, and feeling isolative, depressed, 
and anhedonic.  The Veteran reported experiencing occasional 
auditory hallucinations as well as occasional suicidal 
ideations with no specific plan.  His mood and affect were 
sad and depressed but his insight and judgment were adequate.  
His speech continued to be normal.  His GAF scores ranged 
from 45 to 50.  

4.  On and after March 22, 2003, the competent and probative 
medical evidence of record preponderates against a finding 
that the Veteran's PTSD symptomatology resulted in gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting himself 
or others, intermittent inability to perform activities of 
daily living, and disorientation to time or place.  

5.  On and after March 22, 2003, the competent evidence of 
record suggests that  50 percent of the Veteran's employment-
related problems are due to his medical problems, and 50 
percent of his problems are due to his PTSD and his 
difficulty being around and working with people.  
Nevertheless, the schedular criteria are adequate to evaluate 
the Veteran's service-connected PTSD disability, including 
any degree of occupational impairment related thereto.  

6.  The Veteran was awarded a temporary total (100 percent) 
rating for service-connected PTSD, based on hospitalization 
for more than 21 days, from January 31, 2005, to March 31, 
2005.  




CONCLUSIONS OF LAW

1.  Prior to March 22, 2003, the criteria for an evaluation 
in excess of 50 percent for service-connected PTSD were not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).

2.  As of March 22, 2003, the criteria for a 70 percent 
evaluation, but no higher, for service-connected PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or SSOC.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the Veteran is challenging the initial 
disability evaluation assigned following the grant of service 
connection.  The Board notes that the unfavorable RO decision 
which is the basis of this appeal was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice.  Rather, the 
appellant has the right to a content-complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  The Board finds that those rights have been afforded.  

The RO sent the Veteran several VCAA letters throughout the 
course of this claim and appeal.  Letters sent in July 2003, 
January 2004, April 2005, and September 2005 informed him of 
what evidence was required to substantiate his increased 
rating claim and of his and VA's respective duties for 
obtaining evidence.  The Board notes the VCAA letters did not 
address the additional requirements for an increased-
compensation claim as recently delineated by the Court in 
Vazquez-Flores, supra.  We find, however, that the notice 
error did not cause any harm or prejudice to the Veteran as 
it did not affect the essential fairness of the adjudication.  

The Board finds the VCAA letters, together with the 
substantial development of the Veteran's claim before and 
after providing notice, rendered any notice error non-
prejudicial.  In this regard, the Board notes that, while the 
VCAA letters did not specifically conform to the requirements 
provided in Vazquez-Flores, supra, the Veteran was advised of 
his opportunities to submit additional evidence and was 
informed that, at a minimum, he needed to submit evidence 
showing his service-connected disability had increased in 
severity.  He was also informed of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

Subsequently, SSOCs dated in March 2004, May 2004, and 
September 2006 notified the Veteran of the evidence that had 
been received in support of his claim and provided him with 
additional 60-day periods to submit more evidence.  The SSOCs 
also discussed the evidence included in the record, provided 
him with the criteria necessary for entitlement to a higher 
disability rating for his service-connected PTSD disability, 
and provided the reasons why his claim was being denied.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In sum, the Board finds 
that the post-adjudicatory notice and opportunity to develop 
the case during the extensive administrative appellate 
proceedings which led to the RO decision, and our decision 
herein, did not affect the essential fairness of the 
adjudication and rendered the notice error non-prejudicial.  
See Vazquez-Flores, supra at 45-46.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The evidentiary 
record contains VA outpatient treatment records dated from 
August 1998 to June 2006, as well as the Veteran's records 
from the Social Security Administration.  The Veteran was 
also afforded VA examinations in September 1999 and February 
2004 in conjunction with this claim.  Significantly, it 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative/attorney has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VCAA notice. 

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for PTSD was established in February 2000, 
and the RO granted a 30 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective 
August 1999.  As noted, in March 2004, the RO increased the 
Veteran's disability rating to 50 percent, effective August 
1999.  The Veteran asserts that an initial disability rating 
higher than 50 percent is warranted in this case.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2008).  A 50 percent rating is warranted where there 
is an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or stereo-
typed speech, panic attacks more than once a week, difficulty 
in understanding complex commands, impairment of short and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score of 41 to 50 is defined as denoting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51 to 60 is 
defined as indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score of 61 to 70 is defined as indicating some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence supports a finding 
that the Veteran's service-connected PTSD warrants a 70 
percent disability rating as of March 22, 2003, but no 
earlier.  

A.  Prior to March 22, 2003

Review of the pertinent evidence shows the Veteran's PTSD was 
manifested by intrusive thoughts, sleep disturbance, 
nightmares, irritability, hypervigilance, and difficulty 
concentrating.  His mood was described as pleasant and 
stable, and his mood was variously described as constricted, 
flat, and appropriate.  He was oriented to time, place, and 
person, his speech was normal, and his short term and long 
term memory were intact.  He denied experiencing audio and 
visual hallucinations and also denied having suicidal 
ideations.  At the August 1999 VA examination, he reported 
being depressed for the past two years and, in November 1999, 
he was diagnosed with a major depressive disorder in addition 
to PTSD.  

The Veteran also expressed that he felt detached from others 
and was socially isolated.  However, review of the evidence 
shows he was an active participant in a local PTSD group, and 
indicated he enjoyed the social aspects of the group.  
Beginning in May 2001, the Veteran began being less 
participatory in the PTSD group and began arriving late and 
leaving early.  He was also described as disruptive during 
the group and eventually, in June 2002, was discharged from 
the PTSD group program with an indication that he was not 
benefiting from the group anymore.  At that time, his mood 
was stable, his affect was normal, and his thought process 
was linear.  The Veteran was advised to continue with his 
physician for medication management.  His GAF score was 60.  

There is a lack of medical evidence documenting the Veteran's 
progress after he was discharged from the PTSD group in June 
2002.  However, a July 2002 treatment note shows the Veteran 
presented for treatment, admitting that he was using alcohol 
occasionally and indicating that he needed to be back on 
medication because he was struggling with depression without 
it.  He was prescribed medication for his mood, and agreed to 
contact a Vet Center for support therapies.  

As noted above, the RO increased the Veteran's disability 
rating to 50 percent, effective in August 1999, based on 
evidence showing that his affect was flattened and he had 
difficulty establishing and maintaining effective 
relationships.  In the Board's view, a 50 percent disability 
rating was not supported by the evidence until at least June 
2002 because, although the September 1999 VA examination 
showed the Veteran's affect was constricted and flat, the 
preponderance of the evidence showed he was able to establish 
and maintain effective relationships.  In this regard, the 
Board again notes as he was an active participant in the 
local PTSD group from November 1999 to June 2002.  In 
addition, the September 1999 VA examination report reflects 
that he was living with his wife and four children and that 
he and his wife got along, although he reported not having a 
lot of friends.  Regardless, the Board will not disturb the 
RO's finding as to the increased evaluation to 50 percent, 

effective from August 1999.  In making this observation, 
however, the Board notes the evidence shows the Veteran's 
social impairment increased in severity (and warranted a 50 
percent disability rating) after he was released from the 
local PTSD group in June 2002 and continued to function at a 
reduced level as he was not receiving treatment.  
Nonetheless, the Board finds that an evaluation in excess of 
50 percent was not warranted prior to March 22, 2003.  

In making this determination, the Board again notes that the 
severity of the Veteran's PTSD symptoms has fluctuated 
throughout the pendency of this appeal.  However, the 
evidence shows that, prior to March 2003, he demonstrated no 
more than moderate occupational and social impairment.  In 
this regard, although the Veteran was discharged from the 
local PTSD group, he was able to establish and maintain the 
relationships in that group for almost four years and 
continued to have "fair" relationships with his wife and 
children.  Although his ability to maintain these 
relationships became more difficult once he discontinued 
treatment, there was no showing that he was unable to do so, 
which is the type of impairment contemplated by the 70 
percent rating.  

The Board also finds it most probative that, during the time 
period in question, the Veteran did not demonstrate the 
majority of the symptoms contemplated for the mental 
impairment warranting a 70 percent rating.  He had 
deficiencies in his mood and affect; however, his speech was 
always normal, there was no objective evidence of a memory 
impairment, and there was no evidence of any problems with 
his judgment and thinking process.  In addition, although he 
was diagnosed with depression during this time, there is no 
evidence that he demonstrated near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively. 

The Board is aware that the symptoms listed in the General 
Rating Formula are essentially examples of the type and 
degree of symptoms for each particular evaluation, and that 
the Veteran need not demonstrate those exact symptoms to 
warrant a 70 evaluation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  However, the Board finds that the greater 
weight of the evidence is against finding that the Veteran 
manifested symptoms which equal or more nearly approximate 
the criteria for a 70 percent evaluation prior to March 22, 
2003.  This finding is also supported by the GAF scores of 
58, 55, and 60, which were assigned during the applicable 
time period.  See September 1999 VA examination report and VA 
treatment records dated April and June 2002.  As noted above, 
GAF scores between 51 and 60 indicate moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  

Therefore, based upon the foregoing, the Board finds the 
preponderance of the evidence militates against a finding 
that the Veteran's service-connected PTSD warranted the 
assignment of an evaluation in excess of 50 percent prior to 
Mar

We have also considered whether an extraschedular rating is 
warranted prior to March 22, 2003.  The governing criteria 
for the award of an extraschedular rating is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked inference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In these instances, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1).  

After carefully reviewing the evidence, the Board finds this 
case does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.  The evidence shows the Veteran was employed as an 
ironworker until he suffered an on-the-job injury in 1987.  
However, the preponderance of the evidence dated prior to 
March 2003, inclusive of medical records received from the 
Social Security Administration (SSA), shows that he was 
unable to obtain or maintain employment due to disabilities 
involving the lumbar spine, left knee, and heart disease.  
See SSA medical records.  There is no evidence dated prior to 
March 22, 2003, which shows that the Veteran's service-
connected PTSD caused marked interference with employment, 
necessitated frequent hospitalization, or rendered him 
unemployable.  Nor is there any evidence which 

shows that service connection is/was warranted for 
disabilities involving the lumbar spine, left knee, or heart.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. 
Brown, 9 Vet. App. 94-96 (1996). 

The Court of Appeals for Veterans Claims has held that, "if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Therefore, referral to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
assignment of an extra-schedular evaluation, prior to March 
22, 2003, is not warranted under 38 C.F.R. § 3.321(b)(1).  

B.  On and after March 22, 2003

Review of the evidence shows that, in December 2003, the 
Veteran reported that he was no longer taking any 
psychotropic medication and had reverted to using alcohol.  
He stated he did not believe taking medication would help, 
and the VA psychiatrist agreed to cancel his prescription.  
With respect to support therapy, he indicated he would not 
need group therapy if his financial situation improved and 
did not accept the advice that staying in treatment would 
help his mood and anxiety.  

In February 2004, the Veteran was afforded a VA examination.  
At that time, he reported that he was in a PTSD treatment 
group at the Mather Air Force Base and was taking 
antidepressants, although the examiner did not have access to 
them in the computer system and such treatment is not 
reflected in the record, which includes treatment records 
from Mather Air Force Base.  The Veteran reported that his 
relationship with his wife was fair but that his relationship 
with his child was poor, in that they did not get along.  He 
also reported having difficulty with his memory and 
concentration, although on examination the examiner found no 
impairment in his short and long term memory.  Mental status 
examination also revealed the Veteran was well oriented in 
all spheres and had clear thinking.  There were no odd or 
unusual motor movements or mannerisms.  There was also no 
evidence of a formal thought disorder as his thinking was 
logical and goal directed, and he was able to abstract his 
thinking.  His mood and affect were sad and depressed, but 
his insight and judgment seemed to be adequate.  He denied 
any hallucinations or delusions.  The examiner noted that the 
Veteran found himself very socially isolated and that he 
could not be around or tolerate people.  The examiner also 
noted that the Veteran was self-medicating with alcohol 
because of his PTSD symptoms.  He was assigned a GAF score of 
50.  

There is no medical evidence documenting the Veteran's 
progress following the February 2004 VA examination until 
January 2005, when he entered in-patient treatment at the 
National Center for PTSD.  His admission psychiatric 
assessment showed that he exhibited symptoms including 
flashbacks, nightmares, feeling jumpy, difficulty sleeping, 
and feeling isolated, depressed, and anhedonic.  His GAF 
score on admission was 45.  Treatment records show that, 
initially, the Veteran actively participated in group meeting 
and was doing well in the program.  His appearance was 
pleasant and his speech was normal.  His affect was 
appropriate and he described his mood as "tired."  He was 
alert and oriented, his thought process was linear, and his 
judgment and insight were fair.  He did, however, report 
having occasional auditory hallucinations.  While in 
treatment, he indicated that he was unable to control himself 
because of his alcohol and drug use.  He also indicated that 
he would have sudden outbursts of anger and did not know how 
to process his extreme emotions, which led to him withdraw 
socially.  In March 2003, the Veteran was discharged from the 
program because he was involved in a confrontational incident 
during a group meeting where he became defensive and angry.  
At discharge, it was noted the Veteran learned some anger 
management tools but continued to have difficulty using them 
when he became upset.  

In April 2003, the Veteran denied having feelings of 
hopelessness, sleep disturbances, excessive nightmares, 
suicidal or homicidal thoughts, auditory or visual 
hallucinations, paranoia, or delusions.  He was alert and 
oriented, his grooming and hygiene were fair, and his mood 
was fair.  His thought process was linear and goal oriented, 
and his speech was within normal limits.  His GAF score was 
60.  He was advised to contact the local mental health center 
when he decided to continue with group or individual 
counseling.  It does not appear the Veteran sought counseling 
because, in July 2005, he presented for evaluation indicating 
that he was depressed and anxious.  He stated that his 
depression had worsened over the past several years and his 
depression was marked by sad mood, crying, poor sleep, no 
energy, low motivation, lack of interest, intermittent 
feeling of hopelessness, and transient suicidal ideations 
without a specific plan.  He also reported experiencing 
auditory hallucinations and stated he has paranoia that 
causes him to fear leaving his home.  His GAF was 50.  

Based upon the foregoing, it appears that, after the Veteran 
was discharged from his local PTSD group in June 2002 and 
discontinued using his medication, his occupational and 
social functioning decreased significantly.  Most notably, 
his ability to establish and maintain relationships as well 
as to control his response to difficult situations was 
hampered.  In this regard, the Board notes the evidence shows 
that, in March 2003, the Veteran was arrested for assaulting 
his girlfriend.  Although he reported that he did not do 
anything intentional toward her, the girlfriend's statement 
to the police indicates he assaulted her and has been violent 
toward her in the past.  During this time, he also began to 
exhibit symptoms such as severe depression and impaired 
impulse control.  Thus, the Board finds the Veteran's PTSD 
warrants a 70 percent rating, effective from March 22, 2003.  

A 100 percent rating is not warranted, however, because while 
the evidence shows the Veteran's PTSD causes a severe 
functional impairment, there is no evidence showing he has a 
total occupational and social impairment.  With respect to 
the specifically enumerated symptomatology contemplated for 
the 100 percent evaluation under DC 9411, the evidence does 
not show he has gross impairment in thought processes or 
communication, exhibits grossly inappropriate behavior, is 
unable to perform the activities of daily living, or is 
disoriented to time or place.  In this regard, the Board 
notes the most recent evidence shows he is alert and 
conversant, with adequate eye contact, and there is no 
evidence of a formal thought disorder.  See July 2005 VA 
treatment record.  This finding is supported by the most 
recent GAF score of 50 that was assigned in July 2005.  
Although this GAF score indicates serious deficits in 
functioning, the Board notes it is in the lower range of the 
category, and also finds that the clinical findings 
associated with the reported GAF score show that his PTSD 
symptoms do not more nearly approximate total occupational 
and social impairment.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other codes that provide a basis to assign an evaluation 
higher than the ratings assigned herein.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence 
supports a finding that the Veteran's service-connected PTSD 
warrants a 70 percent rating, but no higher, as of March 22, 
2003.  All reasonable doubt has been resolved in the 
Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  In this respect, the Board notes that the 
Veteran was admitted for in-patient treatment for his PTSD in 
January 2005, for which he was awarded a temporary total 
rating under 38 C.F.R. § 4.29.  In addition, the evidence, 
including the February 2004 VA examination, reflects that the 
Veteran's unemployment is not exclusively due to his PTSD, 
but rather a combination of his PTSD and other unassociated 
medical problems.  In fact, the February 2004 VA examiner 
opined that 50 percent of the Veteran's employment-related 
problems are due to his medical problems and 50 percent of 
his problems are due to his PTSD and his difficulty being 
around and working with people.  

While there is evidence to suggest that the Veteran's 
service-connected PTSD affects his employability, the Board 
believes the schedular criteria are adequate to evaluate that 
condition, including any total occupational impairment 
related thereto.  Indeed, even with evidence of a total 
occupational impairment due to service-connected PTSD, the 
criteria for a 100 percent schedular rating also contemplate 
social impairment manifested by several symptoms which the 
Veteran has not been shown to exhibit. 

As a result, the Board finds the service-connected PTSD does 
not present an unusual disability picture so as to render the 
application of the regular schedular standards impractical.  
As noted above, the decision of the Court in Thun v. Peake, 
held that, where the claimant's disability picture is 
reasonably contemplated by the rating schedule criteria and 
has been so evaluated, submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD, prior to March 22, 2003, is denied.  

Entitlement to a 70 percent evaluation for service-connected 
PTSD, from March 22, 2003, is granted, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.  


REMAND

As noted above, the July 2008 Joint Motion for Remand, in 
pertinent part, requested that the Board remand the Veteran's 
TDIU claim to the RO for adjudication in the first instance.  

In this regard, the Joint Motion noted that the issue of 
entitlement to TDIU was addressed in Supplemental Statements 
of the Case issued in May 2002, January 2003, and March 2004, 
but the issue was not addressed in any later SSOCs or the 
July 2008 Board decision, although the Veteran had expressed 
a desire to file a claim for entitlement to a TDIU rating.  

By way of background, the procedural history with respect to 
the TDIU claim will be briefly summarized.  The Veteran filed 
a claim for entitlement to service connection for PTSD is 
August 1999 and, as noted above, service connection was 
established in February 2000.  He filed a timely notice of 
disagreement and substantive appeal, via VA Form 9, with 
respect to the disability rating assigned for his service-
connected PTSD.  When the Veteran filed his substantive 
appeal, he also submitted a claim for TDIU via VA Form 21-
8940.  Thereafter, instead of issuing a VCAA notice letter 
and/or rating decision addressing the Veteran's TDIU claim, 
the RO issued an SSOC in May 2002 addressing the Veteran's 
increased rating claim for PTSD, to include entitlement to a 
100 percent rating based upon individual unemployability.  
Thereafter, in July 2002, the Veteran submitted an additional 
claim for TDIU, via VA Form 21-8940.  

The RO then issued another SSOC dated in January 2003 (issued 
in February 2003), which addressed the Veteran's increased 
rating claim, to include his TDIU claim, and, in February 
2003, the Veteran submitted a VA Form 9, indicating a desire 
to appeal both issues to the Board.  The RO issued yet 
another SSOC in March 2004 that addressed both issues; 
however, no subsequent SSOCs addressed TDIU.  

During the pendency of the present appeal, the RO granted 
entitlement to TDIU, effective from March 30, 2006.  The RO 
noted that the Veteran met the threshold schedular criteria 
for TDIU as of that date, as he had been granted service 
connection for several disabilities which brought his 
combined service-connected disability rating to 70 percent, 
with one disability rated at least 40 percent disabling, 
effective March 30, 2006.  See rating decisions dated March 
and June 2006; see also 38 C.F.R. § 4.16(a).  The RO also 
noted that medical evidence showed the Veteran was 100 
percent unemployable.  See March 2005 VA treatment record.  
The RO did not address whether the evidence showed the 
Veteran's unemployability was due solely to his service-
connected disabilities; nevertheless, entitlement to TDIU was 
established.  See September 2006 rating decision.  

Although the RO adjudicated the Veteran's TDIU claim in the 
SSOCs dated in May 2002, January 2003, and March 2004, and 
entitlement to TDIU was granted effective March 30, 2006, the 
July 2008 Joint Motion for Remand noted that a remand is 
necessary in order to allow the RO to properly adjudicate the 
Veteran's TDIU claim in the first instance.  The Joint Motion 
noted that entitlement to TDIU had been established effective 
from March 2006, but that entitlement was based upon the 
Veteran's service-connected disabilities, not to include 
service-connected PTSD.  The Joint Motion noted that a 70 
percent rating has been established for PTSD, effective from 
March 22, 2003, and essentially requested that the issue of 
entitlement to TDIU, prior to March 30, 2006, be remanded for 
adjudication.  Therefore, as directed by the July 2008 Joint 
Motion and CAVC Order, the Board will remand the issue to the 
RO for adjudication.  

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in order to undertake additional 
evidentiary development, as indicated in the CAVC remand.  
Accordingly, the case is REMANDED for the following action:

1.	Ensure that all notification required 
by 38 U.S.C.A. §§ 5103 and 5103A are 
fully complied with.  Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).

2.	After giving the Veteran time to 
respond, the RO should issue a rating 
decision addressing the issue of 
entitlement to a total disability 
rating based upon individual 
unemployability due to service-
connected disability, prior to March 
30, 2006.  

3.	If, and only if, the Veteran submits a 
notice of disagreement as to the RO's 
determination, the RO should furnish 
the Veteran and his representative with 
a statement of the case that outlines 
the pertinent laws and evidence in 
conjunction with the claim.  The RO 
should then return this issue to the 
Board, but only if the Veteran timely 
files a substantive appeal.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


